White, J.
In every trial for assault with intent to murder, the charge of the court, in order to present the law applicable to the case-, must define or explain to the jury *599the legal signification of the term “ malice,” as used in the statutory definition of murder. Williams v. The State, 3 Texas Ct. App. 316; Hodges v. The State, 3 Texas Ct. App. 471, and the "numerous authorties cited in these two cases.
The bill of exceptions reserved by the defendant to the charge of the court in this case is predicated upon this objection, and was so allowed and signed by the judge presiding, and has also been assigned as error.
For this error of omission in the charge of the court, the judgment must be reversed and the case remanded for a new trial.

Reversed and remanded.